Citation Nr: 0701228	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for chronic depression.  

2.	Entitlement to service connection for attention deficit 
disorder.  

3.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

4.	Entitlement to service connection for a chronic kidney 
disorder.  

5.	Entitlement to service connection for a chronic sleep 
disorder.  

6.	Entitlement to service connection for impotence.  

7.	Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Service connection for hypertension was denied by 1997 rating 
action as not well grounded as not being shown as secondary 
to tobacco use.  That decision was not appealed.  In review 
of this matter, appellant has asserted a theory of direct 
relationship to service.  The RO considered it on a de novo 
basis, and in view of the facts of this case, the Board will 
do likewise.


FINDINGS OF FACT

1.	Chronic depression was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

2.	Attention deficit disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	COPD was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

4.	A chronic kidney disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

5.	A chronic sleep disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

6.	Chronic impotence was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

7.  Hypertension was not shown present during service and was 
first clinically established many years after separation from 
service.


CONCLUSIONS OF LAW

1.	Chronic depression was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.	Attention deficit disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	COPD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.	A chronic kidney disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.	A chronic sleep disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

6.	Chronic impotence was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

7.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.3.09 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In February 2005, the veteran 
responded that he had received all treatment at the VA 
Medical Center in Dallas, Texas.  These records have been 
obtained.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran is claiming service connection for multiple 
disabilities, including chronic depression, attention deficit 
disorder, COPD, a kidney disorder, sleep disorder, impotence, 
and hypertension.  After review of the entire evidence of 
record, including service medical records and VA medical 
records dated from 1994 to 2004, it is determined that the 
preponderance of the evidence does not support the allowance 
of these claims.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Additionally 
hypertension may be presumed to have been incurred in service 
if manifested to a compensable degree within 1 year following 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The service medical records do not give any indication of the 
disabilities at issue.  The veteran was afforded a psychiatric 
evaluation in February 1968 that showed a diagnosis of 
emotionally unstable personality, but was psychiatrically 
cleared for duty.  An emotionally unstable personality is not 
a disorder for which compensation benefits may be awarded.  
Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  On examination 
for separation from service, there were no complaints or 
manifestations of any pertinent abnormality.  There is no 
evidence of the other disorders, including hypertension in 
service.  There is no evidence of hypertension within the 
first year following separation from service.

Evidence of record dating subsequent to service consists of 
VA treatment records beginning in 1994, many years after the 
veteran's discharge from active duty.  These records show 
many of the veteran's claimed disabilities, but do not relate 
them in any way with the veteran's period of active duty.  As 
such, there is no pertinent medical evidence upon which the 
claimed benefits may be awarded.  Without medical evidence 
establishing a relationship between service and the 
development of the veteran's claimed disabilities many years 
later, service connection must be denied.  


ORDER

Service connection for chronic depression is denied.  

Service connection for attention deficit disorder is denied.  

Service connection for COPD is denied.  

Service connection for a chronic kidney disorder is denied.  

Service connection for a chronic sleep disorder is denied.  

Service connection for impotence is denied.  

Service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


